Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 12,13,22,23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As to claims 12,22, what does “aggregate classification of conditions for the plurality” (lines 2-3 of claim 12, line 3 of claim 22) mean, if anything?  Do “conditions” relate to each of the conditions of each of the “plurality” of specimens.  As such, how are the plurality somehow collected/aggregated to a single “classification” (line 3)?  What result does the “classification” (line 3) even relate to in regard to the “plurality” of specimens?  The specification does not provide a suggestion, cited references do not provide for such, there is nowhere for one of ordinary skill to turn.  Where is any experimentation to even begin when there is no basis for any beginning? 
As to claim 13,23, what is “generating a valuation metric”?  Does the system somehow determine (or decide, if you will) an assessment to be evaluated?  Does it mean that an actual numerical value is generated that is somehow a function of a “plurality” of wooden specimens?  If such is the case, what algorithm employs data from the “plurality” of specimens, and arrives at a single numerical value?       The specification does not provide a suggestion, cited references do not provide for such, there is no where for one of ordinary skill to turn.  Where is any experimentation to even begin when there is no basis for a beginning? 


Claims 1-23,26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claims 2,11,16,21,1,14, “the graphical user interface” lacks antecedent basis.  Is such an intended limitation of claim 1, and as such making claims 1,14 incomplete?
	As to claims 2,16, “is associated an NDE application” is confusing.  It appears that material is missing.  How is such to be interpreted?
	As to claims 3,4, “via from an NDE device” is confusing.  Are each of the terms “via” and “from” individually conveying the exact same limitation, or is the phrase “via from” collectively (somehow) even more limiting than each term individually?
	As to claims 5,8,17,18,19,26, what does “extracting” “for a waveform” mean?  Should “for” (line 1) be read as - - from - -, or is some other meaning attributed to the term “for”?  TOF and energy data do not appear to be correctly depicted as being “for a waveform” as presently stated.
	As to claims 12,22, does “the wooden specimen” (line 2 from last) really mean one specimen, or is the intent for such to be read as - - each of the plurality of wooden specimen - -, or maybe something else?  Presently, the claim does suggest that “the wooden specimen” (line 2 from last) means one, but that is suspect.
	As to claim 15, which of the 2 computing devices does “the computing device” refer back to?
	 
Claim(s) 1-4,10,12-15,22,23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamozeg ‘210.
	Hamozeg 11,324,210 teach extracting data from acoustic signals (lines 20-47, col. 1; lines 55-65, col. 20) from wood, and analyzing such to extract features (time delays) in parts of a tree (line 43, col. 1); employing a processor the employs machine learning that includes/uses a training set to classify a condition of the wood based upon time delays (lines 63+ of col. 6, to line 4 of col. 7).  The Reference makes many references to generation of reports to notify those interested.
As to claims 1,14, it would have been obvious to one of ordinary skill to generate a report as the record reflects that reports are desirable to provide interested personal to obtain results of tested trees.
As to claim 2, Hamozeg teaches (lines 60-65, col. 17) employing an interface that that allows for viewing, such being associated with a computer that analyzes.
As to claim 3, see lines 1-3, col. 3.  As to claim 4, a wireless connection suggests that wire too may be employed for a more effective hardwire connection.
As to claims 10,14,15, it’s well known that reports are subsequently forwarded to addition computers, cell phones, servers.
As to claims 12,13,22,23, Hamozeg teaches (lines 31-38, col. 15) testing a plurality of trees to differentiate infested from clean, suggestive of providing percentage(s). 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reference CN 107144635 teaches use of ultrasonics to test and classify wood.  The ultrasonic generator generates predetermined amplitude and pulse width square wave.
Bartuli et al ‘192 (1449) teaches receiving acoustic data with sensor 56; analyzing the acoustic data to extract natural frequency; and determination of strength of the wooden pole under test 72.  Three is a laptop 80 that serves to read and transport results.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861